Title: From George Washington to Robert R. Livingston, 23 April 1781
From: Washington, George
To: Livingston, Robert R.


                        Dear Sir,
                            Newburgh Apl 23d 1782
                        
                        I have to acknowledge, & thank you for your favor of the 16th which covered a Letter from the Marqs de la Fayette dated the 30th of Jany.That letter does not contain any News of considerable moment relative to public affairs—Altho’ the Marquis does not pretend to speak of the plan of the Campaign; his sentiments in general appear to be—That Britain will make a desperate effort to prosecute the War—That neither New York or Charles Town will be evacuated, That France is perfectly well disposed towards the United States—That no pecuniary aid must however be expected from thence—That it is generally thought the exertions of America are not equal to her abilities, and that nothing could operate so much for further assistance, as pointed assurances of a good army for the War.Great deference I think is due to his opinion, not only from his singular assiduity & sagacity in collecting & combining circumstances, but also on acct of his favorable opportunities for the purpose.He adds that, the Report of Cardinal de Becnis being nominated as prime Minister, was mere rumour; for it appeared that, the King was disposed to be first Minister himself.I have little doubt, for my own part, of the Enemy’s fixed determination to prosecute the War; but have greater hesitancy in believing that they will attempt to hold both New York & Charles Town, unless they expect to have a decided naval superiority on this Coast thro’ the Campaign, or intend to send out large reinforcements of Land Troops from Europe; leaving their own defence, to the Militia and Volunteers of Britain and Ireland.I am not at a loss to decide what ought to be our policy—I wish I could say, that the States were making all the efforts our situation demands, and which our Allies have a right to expect from us—My endeavour to excite that spirit of exertion, has not been wanting; My addresses to the States since the close of last Campaign have been importunate, & incessant.You will have many oppertunities of communicating intelligence to me, which I shall not be able to obtain thro’ any other channel; I shall be happy in a continuation of your corrispondence. and am Dr Sir with the greatest regd & esteem Yr Most Obed. Ser.
                        
                            Go: Washington
                        
                    P.S. Permit me to recommend the letter herewith to your care.G.W.